Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledge is made of applicant’s amendment dated 08/03/22, after the Non Final Office Action on 05/03/22. Claims 1, 19 have been amended. 
Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independents claim 1 is the inclusion of the limitation 
“…a dummy data line disposed on an edge of the substrate and crossing the gate line, wherein the dummy data line includes openings that are disposed on a portion that is near an overlapping portion with the gate line, portions of the dummy data line separated by the openings are electrically insulated from each other, and an entirety of the openings does not overlap the gate line.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2-12 are allowed by virtue of dependency.
The primary reason for the allowance of the independents claim 13 is the inclusion of the limitation 
“…a dummy reference voltage line disposed on an edge of the substrate, and crossing the gate line, wherein the dummy reference voltage line includes openings disposed on a portion that is near the overlapping portion with the gate line, and portions of the dummy reference voltage line separated by the openings are electrically insulated from each other.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 13. Claims 14-18 are allowed by virtue of their dependency.
The primary reason for the allowance of the independents claim 19 is the inclusion of the limitation 
“…a dummy data line disposed on an edge of the substrate and crossing the gate line, wherein the dummy data line includes openings disposed on a portion that is near an overlapping portion with the gate line, [[and]] portions of the dummy data line separated by the openings are electrically insulated from each other, and an entirety of the openings does not overlap the gate line.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 19. Claim 20 is allowed by virtue of dependency.
Choi et al. US 2017/0031191, Park et al. US 2015/0294618 and Lee et al. US 2020/0285089 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871